In order for the complainant to maintain this bill to enjoin the diversion of the course of the branch, it was incumbent upon him to prove the material averment of the bill, that said branch was owned in part by him; that is, ran through or was attingent to his land. While some of the evidence locates a few feet of this branch in the extreme corner of the 40 acres owned by the complainant, the great weight of the evidence shows that the predecessors in title of the respondent Cook, and Moats were in the adverse possession of all the land through which the branch runs for over 20 years. It shows that the Wilson's fence was west of the branch, and that they cultivated several rows between the branch and the fence on complainant's side of same. The branch was not only within their inclosure for a great number of years, but the evidence also shows that the complainant's possession was less than ten years before the bill was filed, even if his holding was adverse, as there was proof that his inclosure of a portion of the branch was permissive, and that his adverse holding was questioned by a prosecution a few years ago against him for trespass.
The decree of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.